Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
INFORMATION CONCERNING RESPONSES

Terminal Disclaimer
The terminal disclaimer filed on July 8, 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/837,844 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter

Claims 2 and 5-23 are allowed:
The following is an examiner’s statement of reason for allowance: Applicant's arguments filed on July 8, 2022, in response to the office action mailed on April 4, 2022, have been fully considered and are persuasive. In particular, none of the prior arts of record discloses, alone or in combination, a dual in-line memory module (DIMM) arrangement where: a first data buffer device is disposed on a first DIMM of a first plurality of DIMMs and a first data buffer device is disposed on a second DIMM of the first plurality of DIMMs, with a first communication channel of a plurality of communications channels electrically coupling a first data buffer IC to the first data buffer devices on the DIMMs; a second data buffer device is disposed on the first DIMM of the first plurality of DIMMs and a second data buffer device is disposed on the second DIMM of the first plurality of DIMMs, with a second communication channel of the plurality of communications channels electrically coupling a second data buffer IC to the second data buffer devices on the DIMMs; and a third communication channel electrically coupling the first set of data buffer ICs to a processor.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

RELEVENT ART CITED BY THE EXAMINER

The following prior art made of record and relied upon is citied to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
The following references teach :
U.S. PATENT NUMBERS:
2008/0104290 A1 – assigned to Cowell et al.
2010/0162037 A1 – a first DIMM buffer and a second DIMM buffer, each connected to different motherboard buffers, do not exist [FIG. 2]

CONCLUDING REMARKS
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Yu whose telephone number is (571)272-9779. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HENRY W YU/Examiner, Art Unit 2181                                                                                                                                                                                                        August 12, 2022

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181